El Juez Asociado Señor Negrón Fernández
emitió la opi-nión del tribunal.
En un nuevo recurso de hábeas corpus iniciado ante este Tribunal, Crescencio Espinosa alega que está ilegalmente privado de su libertad porque la sentencia en virtud de la cual se le tiene preso, dictada en procedimiento de desacato— y por la que se ordenó su encarcelación por término indefinido, hasta que cumpliera con la sentencia que le condenó a pasar a su alegada hija natural Ruth Pérez la cantidad de $5 semanales por concepto de alimentos reclamados en pleito civil — es nula e ineficaz y fué dictada sin jurisdicción (1) porque la misma impone un castigo cruel e inusitado, en violación del artículo 2 apartado 12, de nuestra Ley Orgá-nica, y de la Enmienda VIII de la Constitución de Estados Unidos y (2) por' no haber agotado la corte sentenciadora otros remedios adecuados en ley para hacer cumplir la orden desobedecida, antes de ordenar su encarcelación indefinida.
Los antecedentes del presente caso aparecen explícita-mente en nuestra decisión de Espinosa v. Ramírez, Alcaide de Cárcel, 71 D.P.R. 10: Espinosa fué condenado por la Corte de Distrito de Humacao el 31 de mayo de 1949, en pleito civil sobre reclamación de alimentos, a pasar a su alegada hija natural Ruth Pérez la cantidad de $5 semanales. El demandado se negó a cumplir la sentencia y a instancias *903de la demandante, madre de la menor, fué citado para que mostrase causas por las cuales no debía ser castigado por desacato. Practicada la prueba de la demandante el deman-dado manifestó que no presentaría evidencia y que no había depositado ni pensaba depositar las pensiones alimenticias adeudadas. En vista de ello, la corte lo declaró incurso en desacato civil y lo sentenció el 1 de agosto de 1949, a reclusión en la cárcel de distrito por tiempo indefinido hasta que cum-pliera con la sentencia en el pleito de alimentos.
El 8 de agosto de 1951, luego de gestiones previas infruc-tuosas para lograr su excarcelación, el Tribunal de Distrito de Puerto Rico, Sección de Humacao, declaró con lugar un recurso de hábeas corpus instado por el peticionario, por el fundamento de que el mandamiento de prisión en virtud del cual fué encarcelado había sido firmado por el secretario del tribunal y no por el juez, según requiere la ley. En la misma fecha el propio tribunal dictó un nuevo mandamiento, con-forme a la ley, y el peticionario fué nuevamente encarcelado por tiempo indefinido hasta que cumpliera con los términos de la sentencia en el pleito de alimentos.
No es necesario que nos detengamos a considerar aquel fundamento de la petición por el que se ataca la jurisdicción del tribunal para sentenciarle, en desacato civil, a un término indefinido de prisión hasta que realizara el acto afirmativo* requerídole en la sentencia de alimentos, por no haberse agotado otros remedios adecuados en ley para hacer cumplir la misma antes de- sentenciársele. En la vista oral del recurso se indicó que estos otros remedios podían ser el aseguramiento, mediante embargo, de sueldos, rentas o bienes susceptibles de ello y de su venta en pública subasta en ejecución de sentencia cuando procediere. La cuestión planteada a ese respecto ha sido ya resuelta en esta jurisdicción en Villa v. Corte, 45 D.P.R. 879, adversamente a la contención del peticionario. En dicho caso se impugnaba la autoridad del tribunal a quo para castigar por desacato la nega-*904tiva a cumplir con una sentencia concediendo alimentos a la esposa demandante, aduciéndose como fundamento que el remedio adecuado en ley era la ejecución de la sentencia so-bre los bienes del demandado. Así se expresó, en parte, este Tribunal por voz de su Juez Asociado Sr. Córdova Dávila:
“La obligación que tiene el marido con respecto a la mujer de satisfacer sus necesidades y alimentarla debe hacerse efec-tiva de algún modo. Cuando se acude a una corte solicitando alimentos es porque la parte obligada a darlos se niega a cum-plir este deber. No es extraño que esta resistencia continúe manifestándose después de haberse concedido alimentos por un tribunal de justicia, en cuyo caso la parte favorecida por la sentencia quedaría burlada en sus derechos si no dispone de medios para hacerlos efectivos. Cuando el marido tiene bienes, puede expedirse una orden de ejecución contra los mismos; pero si se trata de una pensión alimenticia pagadera por mensuali-dades ¿es justo y razonable obligar al cónyuge que obtuvo la sentencia a solicitar una-orden de ejecución todos los meses? La resistencia obstinada del marido daría lugar a un multiplicidad de órdenes de ejecución; y parece natural que se adopten me-didas tendentes a evitar estas trabas y dificultades en la admi-nistración de justicia. Si, por el contrario, el marido carece de bienes, pero recibe periódicamente dinero como producto de su trabajo, ya porque esté colocado o porque tenga entradas de otra índole, el procedimiento de ejecución no resultaría un reme-dio adecuado. Lo mismo ocurriría cuando el esposo oculta sus bienes. En uno y otro caso fracasarían los fines de la justicia y las disposiciones del Código Civil quedarían incumplidas, por falta de un remedio adecuado en la ley para hacerlas efectivas. Nuestros tribunales tienen por ía ley jurisdicción para actuar, y deben disponer, y disponen por ministerio de la misma ley, de todos los medios necesarios para hacer efectiva- su jurisdicción. Y aunque la ley no los dispusiese, sus deficiencias quedarían suplidas por las facultades inherentes de los tribunales y la razón natural conforme a equidad y los principios generales del derecho. Las actuaciones de los tribunales deben inspirarse en la equidad y la justicia.
“En este caso nos limitamos a resolver la cuestión planteada. La corte inferior tiene facultades para castigar por desacato la desobediencia voluntaria y obstinada a una orden o sentencia *905concediendo alimentos. El tribunal a quo declara que carece de esas facultades. Nosotros resolvemos que las tiene y que puede hacer uso de ellas cuando las circunstancias del caso lo re-quieran. ...”
 La segunda alegación relativa a que la- sentencia por desacato somete al peticionario a un castigo cruel e inu-sitado, contrario a la disposición constitucional que tal cosa prohíbe, merece, en vista de las circunstancias que concurren en este caso, detenida consideración.
En Dubón v. Casanova, 65 D.P.R. 835—seguido en Munet v. Ramos, 69 D.P.R. 353 y en Espinosa v. Ramírez, Alcaide de Cárcel, supra—dejamos definitivamente reconocida la fa-cultad de nuestros tribunales para ejercitar de manera efec-tiva su poder incidental de hacer cumplir sus sentencias a través del medio coercitivo de encarcelación por tiempo inde-finido. Cf. Germán v. Corte, 63 D.P.R. 612. En el caso de autos, el tribunal que sentenció al peticionario ejercitó esa autoridad ordenando su encarcelación por término indefinido, hasta que cumpliera con su orden. ¿Debe el peticionario permanecer inexorablemente en la cárcel — si persiste en su negativa — hasta que cese por ley su obligación de dar ali-mentos? ' ¿Bajo qué circunstancias podría un tribunal quedar convencido de que el uso del medio coercitivo de prisión indefi-nida, en beneficio de la menor, no es eficaz para lograr el objetivo deseado?
Es preciso, antes que nada, tener presente que no tra-tándose en este caso de una sentencia por desacato criminal— dirigido a vindicar la dignidad y la autoridad de la corte— la sentencia de prisión indefinida no tuvo por objeto castigar en el peticionario su conducta claramente desdeñosa hacia el tribunal. El objeto de dicha sentencia fué, en el ejercicio por el tribunal de su poder incidental para hacer cumplir sus órdenes, proporcionar a la menor, a través de ese medio coer-citivo, la oportunidad de lograr el cumplimiento de la sen-tencia concediéndole alimentos.
*906Este Tribunal, en los casos arriba mencionados, citando entre otros el de Gompers v. Buck Stove & Range Co., 221 U. S. 418, 55 L. ed. 797, ha expresado con gran claridad los conceptos básicos que gobiernan y el alcance que tiene tanto el procedimiento de desacato criminal como el civil. Es in-negable que en el caso de desacato civil, cuando el desacatador no ha intentado justificar su desobediencia a la orden que le impone el acto afirmativo que viene obligado a realizar y caprichosamente se niega a cumplir con ella, el tribunal tiene la facultad — y aún más, el deber — de ofrecer a la parte que tiene derecho a la reparación, el medio coercitivo de que dis-pone para hacer cumplir sus propias órdenes. Actuó dentro dé ley y actuó sabiamente el juez que sentenció al peticionario a reclusión indefinida hasta que cumpliera con la sentencia en el pleito de alimentos. Él no ofréció — al ser citado para mostrar causas por las.cuales no debiera declararse incurso en desacato — justificación alguna que pudiera convencer al tribunal que él estaba imposibilitado para cumplir con la orden por razón de su situación económica. Tuvo la oportu-nidad de así hacerlo y no lo hizo, y al ingresar en la prisión, según dijimos en Dubón v. Casanova, supra, citando el caso de In re Nevitt, 54 C.C.A. 622, 117 Fed. 448, llevó consigo la llave que podía devolverle la libertad. Esa llave era indu-dablemente el pago de las sumas por alimentos para la me-nor, cuya paternidad se le había adjudicado judicialmente. Luego, después de su encarcelación, pudo haber hecho uso de otra llave para obtener su libertad: demostrar al tribunal inferior su incapacidad económica para cumplir la orden que le condenaba a pasar $5 semanales, Munet v. Ramos, supra, y los casos allí citados de Rivera v. Torres, 56 D.P.R. 583 y Quiñones v. Corte, 54 D.P.R. 189, pues al igual que tal im-posibilidad económica pudo haber sido una válida defensa al mostrar causas por las cuales no debería declarársele incurso en desacato, en cualquier momento posterior — durante su encarcelación — el peticionario pudo haber obtenido su libertad si así lo hubiera demostrado. La prisión indefinida en des-*907acato civil por dejar de pasar alimentos, si en verdad el des-acatador está realmente imposibilitado de pasarlos, consti-tuiría un castigo cruel e inusitado. Brown v. Brown, 187 N.E. 836; Politano v. Politano, 146 Misc. 792, 262 N.Y.S. 802.
La situación de hechos en este caso, sin embargo, nos lleva a considerar un nuevo aspecto de la cuestión. Cuando, como en el presente caso, han transcurrido dos años y más de cua-tro meses de estar encarcelado el peticionario bajo la orden de prisión indefinida; cuando puede existir un genuino escrú-pulo en su conciencia para realizar el acto afirmativo que se le requirió por la sentencia de alimentos para explicar — no justificar — su repetida negativa a pasarlos, consistente dicha actitud'en todo momento con la originalmente adoptada en la comparecencia para mostrar causas al manifestar que no había cumplido ni cumpliría con la orden del tribunal a dicho efecto, es palpable la inefectividad, hasta el presente, del medio coercitivo utilizado para ofrecer la reparación a la parte con derecho a ella. Es razonable pensar que si el largo término de prisión a que ha sido sometido el peticionario no le ha movido a eliminar de su conciencia el escrúpulo que lo ha hecho elegir la prisión indefinida antes que cumplir con el mandato judicial, su continuada encarcelación no habría de producir el objetivo perseguido al enviarse a la cárcel indefi-nidamente: que pasara a la menor Ruth Pérez la suma de $5 semanales por concepto de alimentos. No debe enten-derse que es nuestro criterio que no deba utilizarse en casos de esta naturaleza el medio coercitivo de prisión indefinida hasta que se cumplan las órdenes y sentencias de alimentos, sobre todo en casos de menores. A él debe recurrirse tantas cuantas veces, adjudicada la paternidad y concedidos judi-cialmente, se nieguen sin justificación a la persona con dere-cho a ellos los alimentos necesarios fijados por el tribunal para su subsistencia. Y deben ser los tribunales escrupulosos al considerar cualesquiera circunstancias que puedan invocarse *908en su defensa por el obligado a darlos, inicial o subsiguiente-mente al comienzo del procedimiento de desacato, que pueda derrotar el derecho de la parte a recibirlos.
Sin embargo, cuando en situaciones como las del presente caso puede anticiparse razonablemente, por el tiempo trans-currido y las circunstancias que concurren — el peticionario negó la paternidad de la menor en el pleito civil de alimentos —que la continuada encarcelación del desacatador no va a surtir los efectos de dar a la otra parte la reparación nece-saria, entonces no está justificada esa subsiguiente encarce-lación, por ineficaz y porque se tornaría de ahí en adelante en castigo cruel e inusitado. En tales situaciones debe acu-dirse a otros medios que puedan resultar eficaces para lograr el propósito primordial que movió al tribunal a dictar la sentencia de prisión indefinida y que no dependan de la de-terminación propia de la persona obligada a dar los alimentos. Así podría atacarse el problema social básico que se intentó resolver con la prisión indefinida, cual es, la alimentación de una niña de edad temprana por aquél a quien se ha adjudi-cado judicialmente su paternidad. Si la encarcelación inde-finida de éste no resuelve ese problema social básico, porque ningún beneficio recibe la menor mientras dicha encarcelación se prolongue, désele la libertad al desacatador y síganse cuando estas circunstancias surjan, aquellos otros procedi-mientos que puedan culminar en un aseguramiento del bien-estar de la niña, a través de embargo y ejecución, en sus propiedades, en sus rentas o en sus sueldos hasta donde la ley lo permita. Otra cosa sería convertir la encarcelación que se ordenó como medio de obtener la solución de un pro-blema social — medida reparadora — en una encarcelación por castigo — medida punitiva — y resultaría en un castigo cruel e inusitado, sin resolver el problema de hambre de la menor.

Convencidos como estamos de que la continuada prisión del peticionario no ha de surtir el efecto reparador que se per-siguió con la misma, ésta no está justificada y procede su excarcelación.